Per Curiam.

All those fine moneys which were collected of persons convicted of drunkenness, or as disorderly persons or vagrants, amounting in all to $10,279, are within the previous decision of this court in Wayne County v. The City of Detroit, 17 Mich. 390, and there could have been no valid excuse for not paying them over on demand. We held before, that the penalties in those cases were not collected under the city ordinance at all,, but under section 11 of chapter 13 of the city charter: the city ordinance being a mere re-enactment of that section, and therefore entirely idle and nugatory.
The remaining moneys are not covered by the former decision, but we think they fall within the same principle. It is the statute which gives the police justice the authority to hear and determine these cases, which prescribes what species of criminal conduct he shall take cognizance of, and what penalty he shall impose. We do not decide, nor intimate whether, if these cases were ordinary prosecutions under the city ordinances, the penalties imposed by the ordinances could be regarded as imposed under “the penal laws of the state.” That question is not before us. The ordinary prosecutions for breaches of the city ordinances are had in the Becorder’s Court, and not before the police justice. At the Central Police Court, are to be tried the cases of vagrancy and disorderly conduct — which cases do not come under the ordinances at all; and also “violations of the city ordinances relative to breaches of the peace.” In regard to these latter cases, however, it is to be observed that the statute makes new and peculiar regulations concerning them, and that it does not refer to the ordi*455nances at all except to ascertain what conduct is made a breach of the public peace by them. The ordinances are referred to for definition, and not for penalties.
This will be made very apparent by looking into the ordinance before us in this case, where we find that the same conduct when punished under it by prosecution in the recorder’s court, may be punished by a fine of three hundred dollars; while if punished as a breach of the section in the city charter which we have referred to, the penalty is limited to fifty dollars. We are therefore of opinion that all of these prosecutions are to be regarded as prosecutions under the penal provisions of the city charter, and not as prosecutions in any proper sense under the municipal ordinances.
It was objected to this view, that in some cases shown by the return, the fines appear to have been imposed for acts which are neither vagrancy, disorderly conduct, nor breaches of the peace, and therefore, not within the section of the charter referred to, and not made criminal by any law of the state. The answer is, that the police justice only has authority to try in the court which imposed these fines, the cases enumerated, and we must assume that every case he has tried, was regarded by him as falling within one of these three classes. If m any case he has erred, and imposed a penalty for conduct which could not be' legally thus classified, the error was one of laV, for which the party convicted might at the time have had an appropriate remedy.
We cannot in this collateral proceeding, enter upon an investigation whether his rulings have been correct or not.
It is proper to say in this connection, that in coming to this conclusion, we do not, as counsel seem to suppose, hold any provision of the city charter to be unconstitutional. The charter provides that these fine moneys shall be paid into the city treasury, but it is to be presumed that the *456legislature designed the subsequent disposition of them to be in accordance with the constitutional provision.
The other Justices concurred.